DETAILED ACTION
		Response to Amendment
 The amendment filed on 03/24/2020 has been entered and considered by Examiner. Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2018 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent: 10/555,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Anne Barry on 05/12/2021.
The application has been amended as follows:
1. (Currently Amended) A computer-implemented method comprising: receiving, from each mobile device of a plurality of mobile devices, location data of the mobile device; receiving, from each mobile device of the plurality of mobile devices, a list of wireless communication networks indicated as being detected by the mobile device; selecting, from the plurality of mobile devices, a test group of mobile devices, the test group of mobile devices comprising a group of at least two mobile devices that are located within a predetermined proximity to a candidate mobile device of the plurality of mobile devices as indicated by the received location data; determining, based on a comparison of the list of wireless communication networks indicated as being detected by the candidate mobile device with the lists of the wireless communication networks detected by each mobile device of the test group of mobile devices, a degree of similarity of wireless communication network visibility, wherein determining the degree of similarity of wireless communication network visibility comprises: for each mobile device of the test group of mobile devices, determining a percentage of the wireless communication networks included in the list of wireless communication networks indicated as being detected by the candidate mobile device that are included in the list of wireless communication networks indicated as being detected by the mobile device of the test group of mobile devices;

	
10. (Currently Amended) A system comprising: a processor communicatively coupled to a memory, the processor configured to: receive, from each mobile device of a plurality of mobile devices, location data of the mobile device; receive, from each mobile device of the plurality of mobile devices, a list of wireless communication networks indicated as being detected by the mobile device; select, from the plurality of mobile devices, a test group of mobile devices, the test group of mobile devices comprising a group of at least two mobile devices that are located within a predetermined proximity to a candidate mobile device of the plurality of mobile devices as indicated by the received location data; determine, based on a comparison of the list of wireless communication networks indicated as being detected by the candidate mobile device with the lists of the wireless communication networks detected by each mobile device of the test group of mobile devices, a degree of similarity of wireless communication network visibility, wherein determining the degree of similarity of wireless communication network visibility comprises: for each mobile device of the test group of mobile devices, determining a percentage of the wireless communication networks included in the list of wireless communication networks indicated as being detected by the candidate mobile device that are included in the list of wireless communication networks indicated as being detected by the mobile device of the test group of mobile devices; 

Allowable Subject Matter
Claims 1-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:

	receiving, from each mobile device (901-904) of a plurality of mobile devices, location data of the mobile device (steps 802-804) [0176-178]; 
	receiving, from each mobile device of the plurality of mobile devices, a list of wireless communication networks indicated as being detected by the mobile device (sharing location information by each MS, which includes Cell ID, Network data) [0124, 0297, 0220, 0324]; 
	selecting, from the plurality of mobile devices, a test group of mobile devices (902-904), the test group of mobile devices comprising a group of at least two mobile devices that are located within a predetermined proximity to a candidate mobile device (901) of the plurality of mobile devices as indicated by the received location data (Fig. 9C-10) [0197-199, 0203-207];
	responsive to the degree of similarity of wireless communication network visibility failing to exceed a predetermined threshold, determining that the candidate mobile device is spoofing its location [0193, 0294, 0324, 0335].
	Siomina discloses (Figs. 2-8) based on a comparison of the list of wireless communication networks indicated as being detected by the candidate mobile device with the lists of the wireless communication networks detected by each mobile device of the test group of mobile devices, a degree of similarity of wireless communication network visibility (comparing a list of networks from network nodes to a threshold value, to determine the accuracy of position timing) [0008, 0141-149, 0022, 0119].
	However, all cited prior arts of record fail to disclose in claims 1, 10, and 15, “…receiving, from each mobile device of a plurality of mobile devices, location data of the mobile device; receiving, from each mobile device of the plurality of mobile devices, a list of wireless communication networks indicated as being detected by the mobile device; selecting, from the plurality of mobile devices, a test group of mobile devices, the test group of mobile devices comprising a group of at least two mobile devices that are located within a predetermined proximity to a candidate mobile device of the plurality of mobile devices as indicated by the received location data; determining, based on a comparison of the list of wireless communication networks indicated as being detected by the candidate mobile device with the lists of the wireless communication networks detected by each mobile device of the test group of mobile devices, a degree of similarity of wireless communication network visibility, wherein determining the degree of similarity of wireless communication network visibility comprises: for each mobile device of the test group of mobile devices, determining a percentage of the wireless communication networks included in the list of wireless communication networks indicated as being detected by the candidate mobile device that are included in the list of wireless communication networks indicated as being detected by the mobile device of the test group of mobile devices; and calculating a score based on the determined percentages; and responsive to the degree of similarity of wireless communication network visibility failing to exceed a predetermined threshold, determining that the candidate mobile device is spoofing its location.…” or the like.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		US Pub. 20070178833 A1;
Inquiries 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642